Exhibit 10.1

LOYALTYONE, INC.

- and -

BANK OF MONTREAL

 

AMENDED AND RESTATED PROGRAM PARTICIPATION AGREEMENT

Dated as of November 1, 2008



--------------------------------------------------------------------------------

AMENDED AND RESTATED

PROGRAM PARTICIPATION AGREEMENT

THIS AMENDED AND RESTATED PROGRAM PARTICIPATION AGREEMENT is made as of
November 1, 2008 between LoyaltyOne, Inc. and Bank of Montreal.

RECITALS:

A. The Parties entered into the 2003 PPA dated as of November 1, 2003 and now
wish to amend and restate the 2003 PPA in its entirety, except as expressly
provided in Section 12.11 hereof.

B. Capitalized terms used herein have the meanings set out in Annex A, and the
rules of interpretations set out in Annex A apply to this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

RIGHT TO ISSUE

1.1 Participation in Program.

(a) Right to Issue. Subject to the provisions hereof, LM hereby grants the Bank
a right to issue AM in Canada to Customers of the Bank or, subject to
Section 1.1(b), any Bank Affiliate during the period commencing on the Launch
Date and ending (but subject to Section 4.5): (i) with respect to Retail
Services, on termination of the Retail Services Term, (ii) with respect to
BankCards, on termination of the BankCard Term, and (iii) with respect to all
Categories, on the Termination Date. Except as otherwise expressly stated
herein, such right is exclusive to the Categories and the Bank will ensure that
no Bank Party will issue AM otherwise than in connection with the provision by
it in Canada to a Customer of services falling entirely within the scope of a
Category. The Bank shall ensure that no Bank Party issues AM otherwise than as
expressly provided in this Section 1.1.

(b) Issuance by Bank Affiliates and Others. All AM issued by, or in respect of
the activities of, a Bank Affiliate shall be conclusively deemed for all
purposes hereof to have been issued by the Bank, and the Bank shall be
responsible for ensuring that each Bank Affiliate complies with all provisions
hereof as if it was a party hereto with LM. For greater certainty, any reference
herein to the Bank being obligated to do or not do any matter or thing, shall be
deemed to include the obligation of the Bank to ensure that each other Bank
Party does or does not do the particular matter or thing, and any reference to
the Bank being entitled to any right, matter or thing, shall be deemed to
include a reference to any Bank Affiliate being entitled to such right, matter,
or thing, but only for so long as such Bank Affiliate continues to be a Bank
Affiliate. Notwithstanding the foregoing or anything else contained herein, if
at any time or from time to time the Bank or any Bank Affiliate wishes to issue
AM in connection with the activities of a Bank Affiliate which does not operate
under a name which includes either “Bank

 

- 2 -



--------------------------------------------------------------------------------

of Montreal”, “BMO”, or any other trade-mark commonly associated with the Bank
as of the date hereof, the Bank must obtain LM’s prior written consent, which
shall not be unreasonably withheld; provided that no such consent shall be
required for the issuance of AM (i) by any Bank Affiliate listed in Schedule
1.1(b) hereto or (ii) in connection with any business of a Bank Affiliate which
was, immediately prior to the proposed issuance of AM by such Bank Affiliate,
carried out by the Bank and in respect of which the Bank issued AM as permitted
hereunder; but in the case of clause (ii), if LM believes that the name of such
Bank Affiliate conflicts with another Sponsor or its exclusivity (such as, for
example, by incorporating the name or style of a competitor of a Sponsor), the
Bank will, in good faith, discuss the matter with LM to determine what solutions
might be available. The Bank will not issue AM in respect of the activities or
the goods and services of any Person (including any Affiliate of the Bank) which
is not a Bank Affiliate nor otherwise permit or authorize any such Person to
issue AM itself.

(c) Third Party Offers and Vendor Programs. Except with LM’s prior written
consent, which in the case of Original Retail Services, will not be unreasonably
withheld, the Bank will not issue AM in respect of Retail Services by reference
to or in connection with any particular Person, or the goods, services or
activities of any particular Person (other than a Bank Party), including as part
of a promotion or offer designed to encourage the obtaining of goods or services
by reference to any particular Person. By way of example, but without limiting
the foregoing, the Bank would be in breach of this Section 1.1(c) if it issued
AM to Customers in connection with car loans to acquire cars manufactured by one
particular automobile manufacturer (as opposed to any such manufacturer). For
greater certainty, however, the issuance of AM by the Bank in connection with
the use of a BankCard does not, by itself, constitute the issuance of AM in
connection with the activities of another Person, notwithstanding that the
BankCard may have been used to acquire goods or services from some other Person.
If LM has consented to a particular program, the Bank may charge the applicable
other Person a fee or other compensation for each such AM issued by the Bank, so
long as (i) such fee or other compensation is not, directly or indirectly, less
(or effectively less) than $0.15 or more (or effectively more) than $0.45 per AM
(and if the Bank charges such other Person a fee or other compensation in
connection with the issuance of such AM that is not measured on a per AM basis,
the Bank shall, acting reasonably, determine the net effective amount per AM to
which such fee or other compensation is equivalent and use such equivalent
amount for purposes of this Section 1.1(c)), (ii) without limiting Section 11.3,
no disclosure is made to such other Person of the actual amounts payable
hereunder in connection with the issuance of AM, including the Non-BankCard Fee,
and (iii) no such other Person is a Sponsor or an Affiliate, franchisee or
dealer of a Sponsor, or a competitor of a Sponsor in respect of goods or
services for which such Sponsor is authorized to issue AM. At LM’s request from
time to time (but no more than once per calendar year) the Bank shall provide LM
with a certificate signed on behalf of the Bank by an officer to the effect that
the Bank has been in compliance with the previous sentence during the period
since the last such certificate (or in the case of the first such certificate,
since the date hereof), or if not, particulars thereof.

(d) Employee Incentive AM. In addition to the rights granted elsewhere in this
Section 1.1, the Bank may issue AM during the Term to any employee in Canada of
a Bank Party pursuant to AM-related employee incentive programs established and
operated by such Bank Party (such AM is referred to as “Employee Incentive AM”).
For each such AM issued by the Bank in a particular month, the Bank will pay LM,
as soon as possible and in any event not later

 

- 3 -



--------------------------------------------------------------------------------

than the last Business Day of the next following month, the then effective
Non-BankCard Fee. However, AM issued by the Bank pursuant to any such program
shall not be considered AM for purposes of Section 6 of Schedule 2.1 or
Section 2 of Schedule 4.3 and shall be subject to Section 5.5(f). Any such right
to issue AM is non-exclusive and may therefore be granted by LM to any other
Person.

(e) Approval of Offers. Intentionally deleted.

(f) Mutual Funds. Without limiting Section 1.1(c) or Exhibit E, the Bank may not
provide bonus or tactical AM offers in connection with mutual funds or otherwise
promote the sale thereof by reference to any particular Person, unless the
mutual funds in question are owned and operated by the Bank or any of its
Affiliates or such bonus or tactical offers are applied to all mutual funds then
sold by the Bank or its Affiliates (whether or not owned and operated by the
Bank or any of its Affiliates). This Section 1.1(f) is not intended to expand
the rights the Bank may otherwise have hereunder to issue AM in connection with
mutual funds.

(g) New Products. If at any time the Bank wishes to add additional financial
services to Retail Services, it may request permission from LM to do so. LM
agrees to consider any such request in good faith, to respond as soon as
practicable in the circumstances to such request, and to use reasonable efforts
to respond within 90 days unless not practicable. LM has no obligation to
approve any such request and any such approval may be subject to such additional
terms and conditions as LM may specify.

(h) Agricultural Products. If at any time, the Bank elects (and is entitled
hereunder) to issue AM in connection with any Restricted Farm Products on or
after July 1, 2002, it must first provide LM with 90 days prior written notice
of its intention to launch the related offer of AM in connection therewith. For
greater certainty, the foregoing portions of this Section 1.1(h) do not preclude
the Bank from offering AM to farmers, or targeting offers of AM to farmers, in
connection with general financing products that are available to other Small
Businesses as well. Notwithstanding anything else contained herein, the Bank may
not issue AM in connection with the leasing to Small Businesses or, without
limitation, farmers, of farm, garden or lawn care equipment at any time.

1.2 Termination of Right to Issue for OARS (Other Additional Retail Services).
If at any time LM has entered into or provided an agreement, letter of intent,
term sheet or similar arrangement or document (whether or not binding) with
another Person under which such Person is granted or it is contemplated that
they will be granted exclusivity or other rights with respect to all or any part
of the goods or services included in OARS, such that the Bank’s continuation of
issuance of AM in connection with such OARS would be in breach of such rights,
LM may notify the Bank thereof and 90 days after receiving such notice, the Bank
will cease to issue (and will no longer have the right to issue) AM hereunder in
connection with such OARS. LM confirms that it is its strong preference to work
with the Bank with respect to any OARS, and to enter into arrangements with the
Bank formalizing a continuing right to issue AM in connection with such matters
on an exclusive basis, in exchange for MFC and similar payments on a mutually
agreeable basis, and in the event LM does not reach agreements with the Bank
with respect thereto, to first seek to enter into such agreements with third
parties who are not competitors of the Bank with respect to Core Original Retail
Services. The Bank acknowledges,

 

- 4 -



--------------------------------------------------------------------------------

however, that the foregoing sentence is intended solely to record LM’s
preference, but does not and is not intended to provide any legally enforceable
rights in favour of the Bank, whether in the nature of a first right of refusal,
right to negotiate, or otherwise whatsoever, and LM may engage in negotiations
with and reach agreements with any third party regarding such matters without
notice or other commitments to or in favour of the Bank.

1.3 Protection of AM Program. The Bank will ensure that no Bank Party issues,
gives or otherwise distributes Coupons, calls, options or other rights with
respect to or convertible into AM except as expressly permitted herein; provided
however that the Bank may issue documents in the form of coupons which merely
evidence the availability at the Bank of certain AM offers, but are not
themselves convertible, exchangeable or redeemable into AM. The Bank
acknowledges that one of the intrinsic and essential characteristics of the AM
Program is that LM shall at all times maintain control over AM and that any
unauthorized sale, exchange, redemption, distribution or other disposition or
use of AM, Coupons, calls, options or other rights with respect thereto, would
impair the AM Program. The Bank therefore agrees to co-operate with LM as
reasonably necessary to prevent attempts to effect any such unauthorized sale,
exchange, redemption, distribution or other disposition or use. For greater
certainty, the Bank agrees that no Bank Party, nor any of its employees or
agents, will attempt to sell, exchange or redeem any AM, but will utilize AM
solely for the purpose of requesting LM to credit AM to AM Accounts, all as
contemplated in this Agreement; provided that this sentence shall not prohibit
any such employee or agent from becoming a Collector and exercising his or her
rights as such.

1.4 Injunctive Relief. Each Party acknowledges that the provisions of this
Article 1, Article 2, and of Article 11 and Sections 3.1, 8.1, 8.3 and 8.5(b)
are only such as are reasonably necessary for the protection of each Party’s
rights under or in respect of the AM Program. Each Party agrees that there is no
adequate remedy at law for the irreparable injury that would result from
violation of such provisions and that injunctive or similar relief shall be
available to a Party aggrieved by any such violation. The provisions of this
Section 1.4 shall not limit any other rights that an aggrieved Party may have at
law or in equity.

1.5 Contests. During the Term, the Bank may conduct contests from time to time
offering AM as a prize, subject to the following terms and conditions:.

 

  (i) Each such contest must either relate to a Category (and to goods and
services within such Category) in respect of which the Bank is then offering
(and entitled to offer) AM or promote the Bank’s participation in the AM Program
generally.

 

  (ii) The goods or services in question must be solely those of a Bank Party,
and, without limiting Section 1.1(c), may not relate to or refer to any other
Person.

 

  (iii) Any reference to AM or any other trade-mark or other intellectual
property of LM in connection with any such contest shall comply with the terms
hereof and any licence agreement between the Bank and LM relating to the use of
intellectual property.

 

- 5 -



--------------------------------------------------------------------------------

  (iv) The Bank shall ensure that all such contests comply with all federal,
provincial and local laws and regulations and applicable industry standard and
self-regulatory codes.

 

  (v) The Bank shall, prior to the commencement of any such contest, submit to
LM for its review and approval, copies of all advertising, contest rules and
regulations, a summary of the contest rules and all other promotional materials
in connection therewith. The Bank shall not publish or distribute any such
advertising, rules or other promotional materials in respect of which LM has
notified the Bank in writing of its objections. Where required to disclose the
value of the AM offered as the prize or prizes in any such contest, the Bank
shall disclose only such value as LM shall specify. The Bank shall not be
required to submit any such materials to LM in respect of any contest that is
substantially similar to a contest in respect of which the Bank has previously
submitted materials to which LM has not objected in writing.

 

  (vi) Without limiting the foregoing, the Bank shall indemnify LM and each of
its Representatives and hold them harmless from and against any and all Costs
which they may suffer or incur or be subject to and which may be caused by or
arise directly or indirectly, by reason of the failure of the Bank or any other
Bank Party to comply with the foregoing terms or with Applicable Law.
Section 4.7 of the Agreement shall not apply to this indemnity or any breach by
the Bank of its obligations in this Section 1.5. For greater certainty, any AM
issued pursuant to a contest permitted by this Section 1.5 shall constitute
Non-BankCard AM or BankCard AM (and to the extent constituting Non-BankCard AM,
shall be deemed to have been issued in connection with a particular Category of
Retail Services) depending on the nature of the goods or services in respect of
which such contest primarily relates. The Bank acknowledges that LM has no
obligation to review the Bank’s material for accuracy or compliance with
Applicable Laws, regulations, standards or codes, assumes no responsibility for
such compliance and LM’s failure to comment on any such materials shall not
affect or reduce any of the Bank’s other obligations hereunder. The Bank assumes
all responsibility for such compliance, and without limitation, the Bank
maintains sole responsibility to ensure that advertising material does not
contain any statements, claims or representations that are misleading or
inaccurate or that are not supported by adequate and proper tests and are
otherwise in compliance with Applicable Laws, regulations, standards or codes.

1.6 Agreements Regarding Special Arrangements. The Exhibits hereto set out
agreements which the Parties have entered into relating to this Agreement. All
matters set out in such Exhibits constitute binding agreements between the
Parties in accordance with their terms. The Parties may at any time enter into
additional such agreements and upon execution of any such agreements by both
Parties, they shall be deemed to be appended as additional Exhibits hereto.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE 2

EXCLUSIVITY

2.1 Bank Exclusivity for Retail Services. LM will comply with the provisions of
Schedule 2.1 with respect to the issuance of AM in connection with Retail
Services.

2.2 Exclusivity for BankCards. Except as permitted by Schedule 2.2 or with the
prior written approval of the Bank, LM will not grant any issuer of credit cards
or charge cards (“Cards”) or any association of such issuers the right to issue
AM in Canada during the BankCard Term in connection with the use of any Cards.

2.3 Targeting.

(a) LM will not target competing offers to, or divulge to any competitors of the
Bank the names of, those Customers who are Collectors. For purposes hereof but
subject to the following proviso, LM will have breached the restrictions on
“targeting” in this Section 2.3 if, but only if, during the Term it deliberately
sends any information or material promoting, advertising, discussing or
explaining an offer of goods or services by any such competitor as part of any
mailing specifically aimed at Customers (i) who hold AM BankCards;
(ii) addresses for which were compiled using in whole or in part, information
obtained from the Bank and relating to its Customers, acquired by LM as a result
of the Bank’s participation in the AM Program, or (iii) the selection criteria
for which was, in whole or in part, being a Customer who is a Collector, or
holding an AM BankCard; provided that in any event, LM shall not be in breach of
this Section 2.3 with respect to any offer or any divulging of information which
is made in compliance with paragraph (e) of the Database Principles as in effect
on July 1, 2001.

(b) LM will not allow Amex Bank of Canada to target specifically Collectors who
are Customers of the Bank, but LM may allow Amex Bank of Canada to target groups
of Collectors, including Collectors who are Customers of the Bank, as long as
the Collectors in the targeted groups include customers of at least four
Sponsors, at least two of which are major national or regional Sponsors (so long
as the Bank is not one of the major national or regional Sponsors).

(c) LM will not allow the Bank to target specifically Collectors who are
Customers of Amex Bank of Canada, but LM will allow the Bank to target groups of
Collectors, including Collectors who are Customers of Amex Bank of Canada, as
long as the Collectors in the targeted groups include customers of at least four
Sponsors, at least two of which are major national or regional Sponsors (so long
as Amex Bank of Canada is not one of the major national or regional Sponsors).

(d) In the event of any conflict between the provisions of this Section and the
Database Principles, the provisions of this Section shall prevail.

(e) If at any time or from time to time Amex Bank of Canada (for the purpose of
this Section 2.3(e), “Amex Bank of Canada” includes any Person that replaces
Amex Bank of Canada as an AM issuer pursuant to Schedule 2.2 makes a request to
LM and LM is obligated pursuant to an existing agreement between Amex Bank of
Canada to provide Amex Bank of Canada with a list of names and/or addresses of
Business Collectors in order to allow Amex

 

- 7 -



--------------------------------------------------------------------------------

Bank of Canada to solicit applications from such Business Collectors for a
credit card or charge card issued by Amex Bank of Canada that is designed to be
used primarily by a business, then LM shall make its best efforts to exclude
from any such list the names of any Business Collectors who initially became
Business Collectors as a direct result of applying for an AM BankCard.

2.4 Exclusivity in Favour of LM. The Bank will comply with provision of Schedule
2.4 with respect to Competing Programs for Retail Services

2.5 No Other Exclusivity. Except as expressly provided in Section 2.1 and in
Schedule 2.5, (i) neither of the Parties is entitled to any exclusivity in
connection with any Retail Services, and (ii) in particular, but without
limitation, LM may grant any Person the right to issue AM in connection with any
goods or services, and the Bank may market its goods and services in any manner
it chooses.

ARTICLE 3

AM PROGRAM

3.1 Minimum Description of AM Program. Schedule 3.1 sets out certain features of
the AM Program. LM shall not change any such feature of the AM Program so as to
materially adversely affect Customers, in either case without the Bank’s prior
written approval, such approvals not to be unreasonably withheld or delayed.
Every notice of a proposed change shall be in writing and sent by pre-paid
courier service to the Senior Vice President, Card & Retail Payment Services at
12th Floor, West Tower, 3300 Bloor Street West, Toronto, Ontario M8X 2X2 and
Senior Vice President, Marketing, Personal & Commercial Banking Canada, 16th
Floor, 55 Bloor Street West, Toronto, Ontario M4W 3N5, with a copy to Deputy
General Counsel, Personal & Commercial Banking Canada at 21st Floor, First
Canadian Place, Toronto, Ontario M5X 1A1. The Bank’s written approval of any
such change shall be deemed to have been given if, within 20 Business Days after
the later of the date on which LM notifies the Bank of the change in question or
the date on which LM provides the Bank with such additional information
concerning the change in question as the Bank may have requested, acting
reasonably, the Bank does not notify LM of the Bank’s disapproval of such
change. If within the time limited in the previous sentence the Bank notifies LM
of the Bank’s disapproval of the change in question, then the Bank shall, at the
request of LM meet and confer with LM with regard to the reasons for the Bank’s
disapproval with a view to achieving a resolution of LM’s request and the Bank’s
concerns within 20 Business Days at the earliest opportunity, both parties
acting reasonably. Notwithstanding the foregoing provisions of this Section 3.1,
the Bank’s approval shall not be required for any such change (including any
suspension or termination of all or part of the AM Program, generally or in any
part or parts of Canada) if LM determines, acting reasonably, after receiving
legal advice, that, unless such change is made, there is a reasonable likelihood
that LM, a Sponsor or the operation of the AM Program will be in violation of
Applicable Law or subject to prosecution or civil proceedings. LM shall provide
the Bank with a copy of or opportunity to review such opinion no less than five
days prior to implementing any change in the AM Program contemplated as a result
of the advice contained in such opinion. Changes made to the AM Program in
response to a possible violation of Applicable Law shall be only those which are
necessary to alleviate such possible violation. With respect to such changes, LM
shall minimize (in the context of addressing the particular violation of
Applicable Law) the impact of such changes insofar as the Bank is concerned.

 

- 8 -



--------------------------------------------------------------------------------

3.2 Terms and Conditions of the AM Program. Subject to the provisions of
Section 3.1 and this Section 3.2, LM shall determine the form, scope and content
of the Terms and Conditions in its sole discretion, and may effect any
additions, deletions or other modifications thereto as it may determine in its
sole discretion. Prior to effecting any such addition, deletion or modification
which will substantially alter the rights of the Customers, LM will advise the
Bank thereof and review same with the “Senior Sponsor Advisory Board” operated
by LM.

3.3 Treatment of Collectors. Except as otherwise provided herein or with LM’s
prior written approval, the Bank will not, and will ensure that no Affiliate of
the Bank will (i) impose terms, conditions, fees or expenses on Customers or any
other Persons in connection with any offer of AM which, individually or taken as
a whole, are different than the Bank or its Affiliates imposed on their
Customers prior to their offer of AM or impose on their Customers which do not
or cannot receive AM, (ii) charge Customers any fees or other charges or
expenses in connection with the issuance of AM, or (iii) with respect to the
Retail Services Category, require Collectors to choose between AM and some other
benefit; provided that the Bank may require Collectors to make such a choice in
connection with Short Term Programs with appropriate value comparisons (as
determined by LM, acting reasonably) between AM and such other benefits, so long
as it obtains LM’s consent thereto, not to be unreasonably withheld.

ARTICLE 4

TERM OF AGREEMENT

4.1 Term.

(a) The term of this Agreement commenced on September 25, 1991 and, unless
earlier terminated in accordance herewith, shall continue until both the
BankCard Term and the Retail Services Term have ended. Upon termination of both
the BankCard Term and the Retail Services Term, this Agreement shall be deemed
to have terminated and such date shall be the effective date of termination
hereof, notwithstanding that certain provisions hereof may survive such
termination, whether pursuant to Section 4.5, or as otherwise expressly provided
herein. For greater certainty, upon termination of this Agreement in accordance
herewith, both the BankCard Term and the Retail Services Term shall terminate,
and if both the BankCard Term and the Retail Services Term shall have
terminated, then this Agreement shall be conclusively deemed to have terminated
on the date of the last of any such termination.

(b) The Bank may, in its sole discretion, by giving LM not less than 12 months’
and not more than 18 months’ prior notice, elect that the BankCard Term and the
Retail Services Term shall terminate on the last day of the BankCard Term and
the Retail Service Term or as at the end of any Additional BankCard Term and
Additional Retail Services Term specified in such notice, as applicable, in
which case the BankCard Term and the Retail Services Term shall terminate on the
applicable date, unless in either case the relevant term has terminated earlier
in accordance in accordance with the provisions of this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

(c) If at any time the Bank gives LM any notice contemplated by Section 4.1(b),
or for any other reason the BankCard Term, the Retail Services Term or this
Agreement otherwise terminates (except for termination of this Agreement under
Section 4.4 [Termination for Cause]) then, until 90 days prior to the effective
date of termination of the BankCard Term, the Retail Services Term, or this
Agreement, as applicable, the Bank shall, and shall cause each of its
Representatives to, maintain in confidence the fact that the BankCard Term, the
Retail Services Term or this Agreement will terminate, or any matter relating
thereto, and in particular, but without limitation, shall not make any public
announcements concerning such termination or its withdrawal from the AM Program,
except:

 

  (i) with the consent in writing of LM;

 

  (ii) if disclosure is required by Applicable Law, in which case
Section 11.3(b) shall apply mutatis mutandis; or

 

  (iii) if such information becomes generally available to the public other than
as a result of disclosure by the Bank or any of its Representatives.

Unless such information becomes generally available to the public other than as
a result of disclosure by LM or any of its Representatives, until such 90th day,
LM shall not disclose the fact of any such termination or any matter relating
thereto to its Collectors, other than any Collectors which are professional
advisers or consultants to LM and are advised of the confidential nature of such
information, or other Representatives of LM, or Sponsors or prospective
Sponsors, including, as part of any communication to its Collectors, and to the
extent that LM discloses any circumstances relating to such termination to any
other Sponsor or prospective Sponsor, it shall use its best efforts to obtain
the commitment of such actual or prospective Sponsor to keep such information
confidential.

4.2 Program-Related Rights of Termination of the Bank. If any of the following
events or circumstances shall occur or exist, the Bank shall, at any time after
the occurrence and during the continuance thereof, have the right to terminate
this Agreement upon written notice to LM:

(a) the AM Program ceases to operate (other than as a result of a force majeure
as defined in Section 4.6(b)) and LM is not making all reasonable efforts to
recommence operations; it being agreed that for the purposes of this clause
(a) and Section 4.6, the term “ceases to operate” shall mean the inability on
the part of LM, for a period of 30 consecutive days, to issue or redeem AM; or

(b) at any time, on 30 days’ notice to LM, if LM has intentionally carried out
any fraudulent or illegal conduct that materially affects the Bank’s financial
position in respect of the AM Program.

4.3 Program-Related Rights of Termination by LM. LM may terminate the Retail
Services Term or the Bank Card Term in the circumstances set out in Schedule
4.3.

4.4 Termination for Cause. Either Party (the “Notifying Party”) may, at any time
and upon at least one Business Day’s prior written notice to the other Party
(the “Defaulting Party”), terminate this Agreement if any of the following
events or circumstances shall occur and be continuing:

(a) the Defaulting Party defaults in the payment when due of any amount owing to
the Notifying Party hereunder and such default continues for a period of 20
Business Days following receipt by the Defaulting Party from the Notifying Party
of notice of such default;

 

- 10 -



--------------------------------------------------------------------------------

(b) the Defaulting Party, which, in the case of the Bank, includes any Bank
Party, defaults in the performance or observance of any obligation hereunder or
under any document delivered pursuant hereto (including any trade-mark licence
and/or registered user agreement and/or participation agreement), other than any
obligation referred to in Section 4.4(a), and such default continues for a
period of 30 Business Days following receipt by the Defaulting Party from the
Notifying Party of notice of such default; or

(c) the Defaulting Party makes an assignment for the benefit of its creditors,
is adjudged bankrupt, files or consents to the filing of a petition in
bankruptcy, consents to the appointment of a receiver (which term as used in
this Section 4.4(c) shall include a receiver-manager, a sequestrator, a
liquidator, or any other official having powers similar to those of a receiver,
sequestrator or liquidator) of itself or of all or substantially all of its
property; or if the Defaulting Party shall propose a compromise or arrangement
under the Companies Creditors Arrangement Act (Canada); or a receiver is
appointed without its consent of itself or of all or substantially all of its
properties and is not discharged within l20 days of such appointment; or the
Defaulting Party ceases to maintain its corporate existence or has any
resolution passed therefor (other than as a result of an amalgamation).

4.5 Effect of Termination.

(a) Upon and notwithstanding termination of this Agreement, the following
provisions shall apply:

 

  (i) The Bank will ensure that no Bank Party issues AM following termination
except as provided in Section 4.5(a)(ii).

 

  (ii)

Notwithstanding termination, a Bank Party may, in accordance with
Section 4.5(d), during the six month period subsequent to termination, issue any
AM (not previously issued) in respect of which a Fee was paid prior to
termination. In addition, and without limiting Section 4.5(c), notwithstanding
termination of the Retail Services Term or the BankCard Term (whether or not
coincident with termination of this Agreement), for any reason other than a
termination pursuant to Section 4.3, the Bank may continue to issue AM in
accordance with this Agreement in respect of any Categories for which AM was
issued prior to such termination, but only during the first 12 months following
termination of this Agreement; provided however that, for greater certainty
(A) the Bank shall continue to pay LM in accordance with Sections 5.1, 5.2 and
5.5 all Fees with respect to each such AM so issued by it after termination of
this Agreement, and shall pay the MFC for such Categories for each month in such
12 month

 

- 11 -



--------------------------------------------------------------------------------

 

period in accordance with Section 5.5(a) (provided, however, that for purposes
of this Section 4.5(a)(ii), the MFC for such Categories for each such month
shall be the greater of such amount as the Bank shall estimate to LM prior to
the beginning of each such month, and an amount equal to the actual amount
payable by the Bank for issuances of AM during the immediately preceding month),
and (B) the Bank may apply any AM BankCard Credit Amount or AM Retail Services
Credit Amount resulting from payments during such 12-month period, not only as a
credit to reduce amounts that would thereafter otherwise be payable pursuant to
Section 5.5(b), but also as a credit against any related MFCs payable during
such 12-month period, and upon any such reduction, the AM BankCard Credit Amount
and the AM Retail Services Credit Amount shall be correspondingly reduced. If at
the end of such 12 month period, there is still any such AM BankCard Credit
Amount or AM Retail Services Credit Amount resulting from payments during such
12 month period which has not been so applied, LM shall forthwith refund the
amount thereof to the Bank and the AM BankCard Credit Amount and the AM Retail
Services Credit Amount shall be reduced to nil.

 

  (iii) Except to the extent required in connection with the issuance of AM in
accordance with Section 4.5(a)(ii), the Bank shall ensure that no Bank Party
will, following the Termination Date, hold itself out as a Sponsor in the AM
Program.

 

  (iv) The Bank shall ensure that each Bank Party will, following termination,
provide LM with such information and assistance as LM shall reasonably request
with respect to AM which have been issued by a Bank Party or redeemed, or which
are claimed by a Collector to have been so issued or redeemed.

 

  (v) The termination of this Agreement shall not affect or discharge any
obligation of either Party outstanding on the Termination Date or the Bank’s
obligation pursuant to Sections 1.1(d) [Employee Incentive AM], 5.1, 5.2, 5.3
and 5.5 to pay Fees or other amounts subsequent to the Termination Date in
respect of AM issued at any time by a Bank Party.

 

  (vi) Each Party shall cease to utilize the other Party’s intellectual property
after the expiry of the period contemplated in clause (ii) above.

 

  (vii) Notwithstanding the termination of this Agreement, the provisions of
Sections 1.3 [Protection of AM Program], 4.5 [Effect of Termination], 4.7
[Limitation of Liability], 5.4 [Taxes], 10.2 [Customer Credits], 11.2 [Data
Ownership and Access] and 11.3 [Confidentiality] shall survive termination
indefinitely.

 

- 12 -



--------------------------------------------------------------------------------

(b) In the event that either the BankCard Term or the Retail Services Term (but
not both) shall have terminated, Section 4.5(a) shall apply to AM with respect
to BankCards or Retail Services, as applicable, on the following basis:

 

  (i) clauses (i), (ii) and (iv) of Section 4.5(a) shall apply mutatis mutandis
to AM with respect to BankCards or Retail Services, as applicable; and

 

  (ii) notwithstanding such termination of the BankCard Term or Retail Services
Term, as applicable, each Party shall continue to be subject to this Agreement
in all other respects.

(c) In order to determine, for the purposes of Section 4.5(a)(ii), the number,
if any, of AM in respect of which a Fee was paid prior to termination, the
following provisions will apply:

 

  (i) the aggregate number, if any, of AM that the Bank Parties shall be
entitled to issue with respect to BankCards pursuant to the first sentence of
Section 4.5(a)(ii) shall be the aggregate of the individual results obtained
when each AM BankCard Credit Amount (or portion thereof) then still outstanding
as at the Termination Date (or the date of termination of such Category, as
applicable) is divided by the Issuance Fee which was in effect during the month
in which such AM BankCard Credit Amount was accrued pursuant to Section 5.5(d);
and

 

  (ii) the aggregate number, if any, of AM that the Bank Parties shall be
entitled to issue with respect to Retail Services pursuant to Section 4.5(a)(ii)
shall be the aggregate of the individual results obtained when each AM Retail
Services Credit Amount (or portion thereof) then still outstanding as at the
Termination Date (or the date of termination of the Retail Services Term, as
applicable) is divided by the Issuance Fee which was in effect during the month
in which such AM Retail Services Credit Amount was accrued pursuant to
Section 5.5(e).

(d) For the purposes of Section 4.5(c), on-going applications of AM BankCard
Credit Amounts and AM Retail Services Credit Amounts pursuant to Sections 5.5(d)
and (e), respectively, shall occur on a first-in, first-out basis so that older
AM BankCard Credit Amounts (if any) and older AM Retail Services Credit Amounts
(if any) shall be reduced before newer amounts of the same.

4.6 Force Majeure.

(a) Failure to perform any obligation under this Agreement, or the occurrence or
existence of an event or circumstance under Section 4.2 or 4.4, as a result of
force majeure shall not constitute non-compliance or a default or a cause for
termination under this Agreement for the purposes of Section 4.2 or 4.4. Neither
Party shall be under any liability to the other as a result of any delay or
default in carrying out its obligations hereunder which is due in whole or in
part to any force majeure. Notwithstanding the foregoing, force majeure shall in
no event exempt any Party from any obligation to pay, or excuse any failure to
pay, any amount payable hereunder when due. A Party who contends that its
obligation is suspended or its performance is otherwise excused by reason of
force majeure must give prompt written notice to the other Party specifying the
condition or event constituting the same.

 

- 13 -



--------------------------------------------------------------------------------

(b) For the purposes hereof, “force majeure” shall mean any of the following:
lightning, storms, earthquakes, floods, droughts, fires, explosions,
expropriation, action of any government or governmental body or court, acts of
God or any other cause, whether similar to or dissimilar from the foregoing,
beyond the control of the Party seeking to take advantage of force majeure and
affecting performance by such Party.

(c) Notwithstanding the foregoing paragraphs of this Section 4.6, if any force
majeure is such that it causes the AM Program to cease to operate (within the
meaning specified in Section 4.2(a)), then the Bank’s payment obligations under
Section 5.5(a) shall be suspended, commencing on the date of commencement of
such cessation for a period equivalent to the period during which such cessation
continues. Upon such cessation stopping, the Bank’s payment obligations under
Section 5.5(a) shall revive forthwith. If a force majeure which causes the AM
Program to cease to operate occurs which either Party relies upon, and such
force majeure continues for a period of 270 consecutive days, then the other
Party may provide such Party with not less than 30 days prior written notice of
its intention to terminate this Agreement, and this Agreement shall terminate
effective upon the expiry of such 30 day period unless, prior thereto, such
force majeure (or such Party’s reliance thereon under this Section 4.6) has
ceased.

4.7 Limitation of Liability. The Parties acknowledge that no Party shall be
under any liability to the other for damages for loss of profit or consequential
or indirect damages resulting from any breach hereof. LM’s maximum liability for
damages under this Agreement for breach of any term hereof shall be limited in
the aggregate to not more than the total of (x) all amounts theretofore paid by
the Bank to LM under this Agreement and (y) all amounts actually due hereunder
to LM but unpaid by the Bank as at the time a claim for damages is first made by
the Bank against LM, except that the foregoing limitation shall be inapplicable
in respect of damages arising as a result of LM’s fraud or wilful dishonesty.
The foregoing shall not preclude any Party’s right to seek any available
equitable remedy such as specific performance or injunctive relief.

4.8 Implementation of Transfer Period.

(a) During any Transfer Period (as defined in Section 4.8(h)), the Bank may, at
its own expense and provided that LM and the Bank have agreed on the applicable
pricing under Section 4.8(g), notify its Customers who are Collectors that they
may, by notice to either LM or the Bank, elect to transfer any AM issued by the
Bank and then outstanding in their AM Account (“Bank AM”) to any other award
program which the Bank then has in effect or plans to introduce. If any such
Collector who has been so notified by the Bank in accordance with this
Section 4.8(a), notifies LM in writing during the Transfer Period of their wish
to make such a transfer, LM will cancel all of such Collector’s Bank AM and will
facilitate the transfer thereof in accordance with the following. Any such
notice from a Collector shall be in form acceptable to LM, acting reasonably and
shall provide, at a minimum, an express statement by the Collector that they
wish their Bank AM to be so transferred and understand that upon such transfer
their Bank AM will be cancelled and they will have no further rights with
respect to such AM.

 

- 14 -



--------------------------------------------------------------------------------

(b) LM shall determine the number of Bank AM at any time during the Transfer
Period outstanding in the AM Account of any Collector based on the total number
of Bank AM issued by the Bank to such Collector, and the number thereof which
have been redeemed, and shall determine the number thereof which have been
redeemed on a proportionate basis comparable to that provided for in
Section 5.1(c).

(c) In addition to accepting the written notice of Collectors in accordance with
Section 4.8(a) above, LM will also accept notice from the Bank as to which
Collectors who have been notified by the Bank in accordance with Section 4.8(a),
wish to have their Bank AM so transferred. In giving any such notice, the Bank
will only reference Collectors who have actually notified the Bank in writing of
their wish to have their Bank AM so transferred, and in particular, may not rely
on any negative options, whereby the failure of a Collector to notify the Bank
that they do not want their Bank AM so transferred is deemed to constitute their
consent to such a transfer. If the Bank gives any such notice to LM, LM shall be
entitled, at its own expense, to verify the accuracy of the information
contained therein and the Bank shall co-operate reasonably with LM in that
regard, including providing LM access to all or any group identified by LM of
the actual responses provided by Collectors who have responded to the Bank. Any
such notice from the Bank shall be given by the Bank at its own expense, and
shall be in such electronic or computer readable form as LM, acting reasonably,
shall approve at the time in question, the intention being that the form used
must be easily readable by LM’s computer systems.

(d) If an Insolvency Event (as defined below) has occurred and is continuing and
LM fails to cancel a Collector’s Bank AM or facilitate the transfer thereof to
the extent required under this Section 4.8 or fails to comply with any of its
other obligations under this Section 4.8, and in either event has not cured such
failure within 5 Business Days of the Bank notifying LM of such failure,
referring to this Section 4.8 and requiring that such failure be cured, the Bank
shall be entitled to direct LM’s database outsourcer (currently ADS Alliance
Data Systems, Inc.) to take such action on behalf of LM, and LM hereby
irrevocably consents to the Bank so directing such outsourcer, provided that any
such direction to such outsourcer shall be in writing and a copy thereof shall
be concurrently provided to LM and provided further that any expenses incurred
by the Bank in so directing any such outsourcer or paying any amounts which such
outsourcer requires to be paid in connection with performing the actions
directed by the Bank, shall be for the Bank’s own account and must be paid by
the Bank. The only information which the Bank shall be entitled to obtain from
such outsourcer shall be such information as the Bank requires in order to
provide the notices described in Section 4.8(a), and apart from such
information, the Bank shall not be entitled to receive any information from such
database outsourcer regarding LM or its Collectors.

(e) If the Bank notifies LM to transfer any such Bank AM or directs LM’s
outsourcer to take any action on behalf of LM, the Bank shall indemnify and save
LM and each of its Representatives harmless from and against any and all Costs
which LM shall suffer or incur, whether directly or indirectly, as a result of
effecting such transfer or cancelling such AM or such outsourcer taking the
action so directed, including, any damages or other expenses suffered

 

- 15 -



--------------------------------------------------------------------------------

as a result of any Collector asserting that their AM should not have been
cancelled, but excluding any damages or other expenses suffered as a direct
result of LM’s own negligence or wilful default. Section 4.7 as well as any
other limitations on liability in this Agreement, shall not apply to the
indemnity provided for in this Section 4.8(e).

(f) Before making any announcement of the type referred to in Section 4.8(a)
above, the Bank shall, at its own expense, put in place and establish all
electronic and other interfaces between LM (or its outsourcer, as determined by
LM) as shall be necessary or desirable to allow and facilitate to the greatest
extent reasonably practicable in the circumstances the easy transfer of data
between LM (or such outsourcer, as applicable) and the Bank to allow for such a
transfer of AM. All such interfaces must be approved of by LM, acting
reasonably.

(g) The Bank shall reimburse LM for any out-of-pocket costs incurred by LM in
connection with the matters contemplated by this Section 4.8. In addition, for
each transaction whereby Bank AM of a particular Collector are transferred to a
Bank program as contemplated by this Section 4.8, the Bank will pay LM such
amounts as the Bank and LM agree upon in advance of the Bank providing any
notices under Section 4.8(a). The Parties shall negotiate with each other at the
time in question in good faith regarding the settling of such amounts, it being
acknowledged that the amounts to be paid by the Bank may differ depending on
whether LM is notified by Collectors in writing, or the Bank provides the notice
to LM referred to in Section 4.8(c). The Bank shall not be entitled to provide
any such notices under Section 4.8(a) or otherwise transfer AM of its Customers,
and LM shall have no obligation hereunder to cancel any Collector’s Bank AM or
facilitate the transfer thereof, in either event until such time as the amount
to be paid has been settled in accordance with the foregoing. All such amounts
to be paid by the Bank in respect of transactions which take place in any month,
shall be payable by no later than the 15th day of the following month.
Notwithstanding Section 5.9(b) hereof, if any of the Bank AM being transferred
by LM in a particular transaction are not BankCard AM, the Bank may deduct from
any amounts otherwise payable to LM under this Section 4.8(g) in respect of such
transaction (the “gross amount”), an amount equal to the lesser of (i) the gross
amount and (ii) an amount equal to the net aggregate cash amount initially
deposited to LM’s reserve fund in respect of the eventual redemption of such
Bank AM which are not BankCard AM, to the extent such amounts are still on
deposit therein, all as determined by LM, acting reasonably. If, at the time in
question, LM is not able to determine with reasonable accuracy which Bank AM in
a particular Collector’s account are BankCard AM and which are not BankCard AM,
LM and the Bank shall work together in good faith to determine a mechanism to
make such determinations.

(h) For purposes of this Section 4.8, the “Transfer Period” shall be the earlier
to occur of either (i) the last three months of an Orderly Wind-down Period (as
defined below) (or if the Orderly Wind-down Period is less than three months
long, the entire Orderly Wind-down Period); provided that if at any earlier time
in an Orderly Wind-down Period, LM has become routinely unable to redeem AM for
any period in excess of 5 Business Days, for any reason other than force majeure
(as defined in Section 4.6), the Transfer Period shall thereupon commence and
last until the earlier of the expiry of three months, and the expiry of the
Orderly Wind-down Period; or (ii) the period from the occurrence of an
Insolvency Event to and including the earlier of (A) the expiry of three months
from such occurrence and (B) the time when an Insolvency Event ceases to be
continuing. For purposes of this Section 4.8, if at any

 

- 16 -



--------------------------------------------------------------------------------

time LM publicly announces that, effective as of a certain date specified in
such announcement, LM shall cease to permit the issuance of AM, and that
effective as of a later date also specified in such announcement, LM shall cease
to permit the redemption of AM, an “Orderly Wind-down Period” shall commence as
of the date so specified in such announcement on which LM shall cease to permit
AM to be issued, and shall continue until the date so specified in such
announcement on which LM shall cease to permit the redemption of AM. LM shall
give the Bank as much prior notice of any such public announcement as reasonably
practicable in the circumstances. For purposes of this Section 4.8, an
“Insolvency Event” shall occur if (i) proceedings are commenced by LM for its
dissolution, liquidation or winding up; (ii) LM shall make an assignment in
bankruptcy for the benefit of its creditors or files or consents to the filing
of a petition in bankruptcy; (iii) any Person commences proceedings against LM
seeking its bankruptcy and either LM has not taken any steps to oppose such
proceedings within 10 days of LM receiving notice of such commencement, or such
proceedings have not been dismissed or otherwise successfully defended within 60
days of LM receiving notice of such commencement; (iv) LM is adjudged or
declared bankrupt or insolvent and either LM has not taken any steps to oppose
such adjudgement or declaration within 10 days of LM receiving notice thereof,
or such adjudgement or declaration is not reversed or set aside within 30 days;
or (v) the AM program ceases to operate (within the meaning of Section 4.2(a)
hereof), other than as a result of force majeure (as defined in Section 4.6(b))
or the occurrence of an Orderly Wind-down Period, and LM is not making all
reasonable efforts to recommence operations, but in any event shall not include
the making of any proposal by LM under the Bankruptcy and Insolvency Act
(Canada) or making of any proposal or seeking of an arrangement under the
Companies’ Creditors Arrangement Act or any comparable law.

ARTICLE 5

PAYMENTS

5.1 BankCard Fees For every BankCard AM issued by a Bank Party of which the Bank
notifies LM on or after the Effective Date in accordance with the provisions of
Section 10.2, the Bank shall pay LM, at the time specified in Section 5.5, the
Issuance Fee in effect at the time such AM is issued.

5.2 Non-BankCard Fees. For every Non-BankCard AM issued by a Bank Party of which
the Bank notifies LM on or after the Effective Date in accordance with the
provisions of Section 10.2, the Bank shall pay LM, at the time specified in
Section 5.5, the Issuance Fee in effect at the time such AM is issued.

5.3 Fee Adjustment. The Issuance Fee shall be adjusted from time to time in
accordance with the provisions of Schedule 5.3.

5.4 Taxes. The Bank shall, within the time prescribed by Applicable Law, pay all
Taxes, whether now or hereafter in effect, which are or become payable by the
Bank under Applicable Law in respect of any amount payable by the Bank
hereunder.

 

- 17 -



--------------------------------------------------------------------------------

5.5 Payment Dates and Payment of MFC.

(a) The Bank will, on or before the first Business Day of each month:

 

  (i) during the BankCard Term, pay LM an amount equal to the MFC for BankCards
for such month; and

 

  (ii) during the Retail Services Term, pay LM an amount equal to the MFC for
Original Retail Services for such month.

Each such payment shall be non-refundable, shall be considered the minimum fee
payable hereunder for the applicable Category and shall not depend upon the
number of AM which any Bank Party has issued or may issue.

(b) The Bank will pay LM the amount payable pursuant to Section 5.1 with respect
to AM issued in a particular month as soon as practicable and, in any event, not
later than the last Business Day of the month following such particular month.
If the amount so payable with respect to AM issued in a particular month is
equal to or less than the MFC for BankCards payable pursuant to Section 5.5(a)
on the first Business Day of such month, such amount will be deemed to have been
paid; and if such amount exceeds the MFC for BankCards so payable, the Bank will
pay to LM an amount equal to the excess on or before the payment day determined
pursuant to the preceding sentence.

(c) The Bank will pay LM the amount payable pursuant to Section 5.2 with respect
to AM issued in a particular month as soon as practicable and, in any event, not
later than the last Business Day of the month following such particular month.
If the amount so payable with respect to AM issued in a particular month in
connection with Retail Services is equal to or less than the MFC payable
pursuant to Section 5.5(a) on the first Business Day of such month, such amount
will be deemed to have been paid; and if such amount exceeds the MFC so payable
for BankCards, the Bank will pay to LM an amount equal to the excess on or
before the payment day determined pursuant to the preceding sentence.

(d) If the amount payable pursuant to Section 5.1 with respect to AM issued in a
particular month is less than the MFC for BankCards payable for such month, such
differential amount (the “AM BankCard Credit Amount”) will, from time to time,
be applied (and, to the extent so applied, will be reduced) as a credit to
reduce the amounts which would thereafter otherwise be payable pursuant to
Section 5.5(b).

(e) If the amount payable pursuant to Section 5.2 with respect to AM issued in a
particular month is less than the MFC for such month for Retail Services, such
differential amount (the “AM Retail Services Credit Amount”) will, from time to
time, be applied (and, to the extent so applied, will be reduced) as a credit to
reduce the amounts which would thereafter otherwise be payable pursuant to
Section 5.5(c); provided that all such credits for the Retail Services Category
shall terminate on the earlier of termination of the Retail Services Term and
the Bank ceasing to have the right to issue AM in connection with the Retail
Services Category.

(f) For purposes of this Section 5.5, any Employee Incentive AM issued in any
month shall be deemed to have been issued in connection with Retail Services
(unless the

 

- 18 -



--------------------------------------------------------------------------------

circumstances are such that it is manifestly clear that such AM relate to
BankCards, in which case they shall be deemed to have been issued in connection
with the BankCards); provided that in any event, any Employee Incentive AM which
may be counted for such purposes as having been issued in any month in
connection with any particular Category shall not be applied to the MFC for such
Category and the Bank shall pay the Issuance Fee therefor without taking into
account any MFC or any credits described in this Section 5.5.

5.6 Agreements with Other Sponsors.

LM agrees that, from and after June 1, 2008, it will not enter into any
agreement with any Sponsor (other than a charitable organization, including a
registered charity under the Income Tax Act (Canada)) which issues AM in
Ontario, Quebec, Alberta and British Columbia and whose participation agreement
with LM provides for such Sponsor to issue AM for a period which exceeds six
months at the time of consideration, which does not comply with the provisions
of Schedule 5.6.

5.7 Annual Payment. On November 1 in each year of the BankCard Term the Bank
will pay LM a portion of its merchant discount revenue calculated in accordance
with the provisions of Schedule 5.7.

5.8 Interest. If any Party shall default in the payment when due of any amount
(including interest) payable to the other Party hereunder, such defaulting Party
shall pay to the other Party interest calculated daily and compounded monthly at
a rate per annum equal to the Prime Rate. All such interest shall be payable on
the last Business Day of each month.

5.9 General Provisions as to Payment.

(a) The Bank shall ensure that all amounts payable by it hereunder are received
by and available to LM in same day funds, not later than 11:00 o’clock a.m.
(Toronto time) on the due date, by deposit to such account with the Bank as LM
shall specify in writing or that irrevocable payment instructions are
transmitted to any other financial institution for the account specified from
time to time by LM in a written notice to the Bank for payment on the due date.

(b) The Bank’s obligation to pay the amounts payable by it hereunder shall be
absolute and unconditional and shall not, except as otherwise permitted by the
succeeding sentences in this paragraph (b), be subject to any abatement,
deduction, set-off or withholding for any reason whatsoever, including, by
reason of any counterclaim, present or future Taxes, or otherwise whatsoever.
The Bank shall have the right to withhold any Taxes required as a result of any
enactment of Applicable Law occurring after September 25, 1991 which requires
the Bank to do so provided (i) the Bank shall have first notified LM of the
requirement to withhold such Taxes from any payment due to LM hereunder,
(ii) the Bank remits such withholding to the appropriate revenue authority
pursuant to such Applicable Law within the time periods prescribed by such
Applicable Law and provides evidence, satisfactory to LM, that it has so
remitted such Taxes, and (iii) the Bank co-operates with LM, as LM may
reasonably require, in any reasonable dispute by LM with any relevant authority
as to the requirement for such withholding. The Bank hereby agrees that LM
shall, provided it acts reasonably, have the right to contest any alleged
requirement that the Bank withhold Taxes from any amount due to LM hereunder
either in its own name or in the name of the Bank, and any refunds the Bank
receives of any such withheld Taxes shall be forthwith paid to LM by the Bank.

 

- 19 -



--------------------------------------------------------------------------------

(c) LM agrees to provide the Bank with such reasonable information on its
invoices and other billings to the Bank as the Bank may reasonably request
regarding federal and provincial goods and services taxes payable to enable the
Bank to claim any input tax or similar credits available to the Bank with
respect to such taxes.

(d) Unless specifically directed otherwise by the Bank at the time of payment,
payments received by LM from the Bank may be applied by LM to amounts owing
hereunder by the Bank in such order of application as LM may select.

5.10 Characterization of AM for Multi-Use Cards. If a particular BankCard can
also be used for other purposes (for example, as a debit or stored value card),
then AM issued in connection with the issuance or use of such card shall be
characterized as BankCard AM or Non-BankCard AM, in accordance with this
Section 5.10:

 

  (i) to the extent any such AM is issued in connection with the use of such
BankCard as a credit or charge card, it shall be considered BankCard AM and such
AM shall be considered to have been issued in connection with the BankCard
Category;

 

  (ii) to the extent any such AM is issued in connection with the use of such
card in some other fashion (including as a debit or stored value card), then
such AM shall be considered to be Non-BankCard AM; and

 

  (iii) if the Bank wishes to issue any AM in connection with any such multi-use
card, where it is unclear whether such AM will be issued as contemplated in
clause (i) or clause (ii) (for example, AM issued simply on the issuance of any
such multi-use card), such AM shall be considered Non-BankCard AM unless
otherwise agreed by the Parties in writing.

ARTICLE 6

CIRCUIT BREAKERS

Intentionally Deleted

ARTICLE 7

MFC

Intentionally Deleted

 

- 20 -



--------------------------------------------------------------------------------

ARTICLE 8

PROGRAM DESIGN

8.1 Bank’s Obligations.

(a) General. The Bank shall use its best efforts to design, develop and
implement marketing programs in respect of each Category in order to promote
awareness of the AM Program among Customers, to maximize the issuance of AM to
Customers and otherwise maximize the benefits of the AM Program to itself, LM
and all Sponsors. All Bank marketing programs relating to the promotion of the
AM Program shall be available for LM’s prior review. All uses by the Bank of any
intellectual property of LM, including any of its trademarks or logos, and any
description of the AM Program, in any materials produced or distributed by the
Bank, must be pre-approved by LM and, without limitation, must comply with LM’s
graphic standards.

(b) BankCards. Throughout the BankCard Term, the Bank shall make available for
issuance throughout Canada, and shall issue, at least four types of AM BankCard,
as follows:

 

  (i) three BankCards intended for use by individuals for purchases of goods and
services for personal use featuring Award Amounts of $15, $20 and $40
respectively (as selected by the Customer); and

 

  (ii) a BankCard intended for use by Persons for purchases of goods and
services for use in business featuring an Award Amount of $20.

(c) Minimum Award Amount. Except with the prior written consent of LM, no Award
Amount for an AM BankCard shall be greater than $40 and the Bank may not impose
a limit with respect to any AM BankCard on the Net Purchase Amount, above which
the Bank will not issue AM.

(d) Minimum Activation Bonus. Except with the prior written consent of LM, the
Bank shall offer an Activation Bonus:

 

  (i) of at least 100 AM in connection with each AM BankCard with an Award
Amount of $20 in respect of which the Bank charges a Cardholder Fee; and

 

  (ii) of at least 150 AM in connection with each AM BankCard with an Award
Amount of $15 in respect of which the Bank charges a Cardholder Fee.

(e) Cardholder Fee. During the BankCard Term, the Bank shall make available at
least one AM BankCard intended for use by individuals for purchases of goods and
services for personal use that has no Cardholder Fee.

(f) Enhanced Flight Reward Benefit. Beginning on August 1, 2008 and for the
remainder of the BankCard Term, the Bank may, in accordance with the terms set
out in Schedule 8.1(f), make available at least one AM BankCard intended for use
by individuals for purchases of goods and services for personal use having the
features described in Schedule 8.1(f). Until July 31, 2008, the Bank shall offer
such AM BankCard pursuant to the terms of the letter agreement between the
Parties dated April 1, 2008.

 

- 21 -



--------------------------------------------------------------------------------

(g) Other BankCard Features. The Bank shall have the sole and exclusive right to
establish the terms of any agreements with cardholders, rates of interest and
credit limits. Subject to the provisions of Section 8.3, the Bank may, in its
sole discretion, introduce, modify or withdraw, any feature associated with a
BankCard from time to time.

(h) BankCard Bonus Offers. In addition to the Bank’s obligations to offer an
Activation Bonus in respect of any particular AM BankCard, the Bank may from
time to time offer AM by way of bonus in connection with the use of an AM
BankCard based on such factors as the Bank may, in its discretion, determine
from time to time including, without limitation, first use and annual aggregate
Net Purchase Amount, subject to the following provisions:

 

  (i) The Bank may offer BankCard AM by reference to a specific Person that is a
Sponsor on prior notice to LM but without LM’s prior written consent, provided
that the Bank:

 

  (A) provides LM with details of each offer prior to implementing the offer;

 

  (B) establishes a separate code approved by LM for the offer to permit LM to
track the issuance of BankCard AM issued by the Bank in connection with the
offer; and

 

  (C) ceases to issue BankCard AM in connection with the offer as soon a
practicable (and in any case not later than 90 days) following notice from LM
that such Person has ceased to be a Sponsor;

 

  (ii) The Bank shall not, without LM’s prior written consent, offer BankCard AM
by reference to a specific Person (including any merchant) that is not a Sponsor
or by reference to specific goods or services; if LM has consented to a
particular offer, then the Bank may charge the other Person a fee or other
compensation for each BankCard AM issued by the Bank in connection with the
offer, so long as:

 

  (A) the fee or other compensation is not, directly or indirectly, less (or
effectively less) than $0.20 or more (or effectively more) than $0.45 per
BankCard AM (and if the Bank charges the other Person a fee or other
compensation in connection with the issuance of such BankCard AM that is not
measured on a per AM basis, then the Bank shall, acting reasonably, determine
the net effective amount per AM to which the fee or other compensation is
equivalent and use the equivalent amount for purposes of this Section); and

 

  (B) without limiting Section 11.3, the Bank does not disclose to the other
Person the actual amounts payable by the Bank under the Program Participation
Agreement in connection with the issuance of BankCard AM;

 

- 22 -



--------------------------------------------------------------------------------

  (iii) the Bank shall not impose an additional fee on holders of AM BankCards
in connection with any bonus offer of BankCard AM related to the use of a
BankCard without the prior written consent of LM;

 

  (iv) for each BankCard AM issued by the Bank in connection with the offer, the
Bank shall pay LM in accordance with the provisions of Section 5.1 the Issuance
Fee in effect at the time such BankCard AM is issued, at the times specified in
Section 5.5, unless, in connection with an offer made under Section 8.1(h)(i),
the Sponsor has agreed in writing with LM to pay to LM an amount per BankCard AM
issued by the Bank in connection with the offer that is equal to the amount that
the Sponsor is required to pay LM for AM issued by the Sponsor pursuant to the
agreement by which the Sponsor is licensed to issue AM, in which case the Bank
shall not be liable to pay to LM the Issuance Fee in respect of any BankCard AM
issued by the Bank in connection with the offer; and

 

  (v) the Bank shall comply with such directions and guidelines as LM may
reasonably require in connection with the promotion, duration and administration
of the offer.

8.2 Co-Branded Cards. If the Bank issues a BankCard (in this Section 8.2,
referred to as “Card”) on or after the Launch Date to a Person who immediately
prior to the Launch Date was not a holder of a BankCard and such Person requests
that such Card be registered in the AM Program, the Card issued to such Person
shall be co-branded (i.e., shall have the AIR MILES logo as well as any logo of
the Bank desired by the Bank). The Bank shall issue such a co-branded Card to
each of its existing Card holders who choose to add the AM feature to his Card
upon the earlier of (i) the date that a new Card would be issued to such holder
in accordance with the Bank’s regular card replacement cycle and (ii) the second
anniversary of the Launch Date. In addition, any debit or stored value cards
issued by the Bank after the date hereof and which provide for the issuance of
AM shall also be co-branded with the AIR MILES logo. All such co-branded cards
shall be in a form satisfactory to each of the Bank and LM and shall be
consistent with any agreement between the Parties relating to trade-marks and
copyrights.

8.3 BankCard Award.

(a) Award Amount. The Bank shall, each month, issue to each holder of an AM
BankCard that number of AM which is equal to the whole number, if any, obtained
(disregarding fractions) when the Net Purchase Amount in relation to such
month’s statement for such AM BankCard is divided by the Award Amount in effect
on the date of such statement. At all times during the Term, the AM so issued
shall be recorded on such statement. The Bank shall notify LM of all AM issued
so that LM may record, as appropriate, such AM in the applicable AM Account and
the Bank shall, in addition, record on such statement that such number of AM
have been issued. Notwithstanding the foregoing provisions of this Section 8.3,

 

- 23 -



--------------------------------------------------------------------------------

the Bank shall have the right at any time not to issue AM with respect to a
BankCard holder who is not in good standing at such time under his cardholder
agreement with the Bank. The Bank may not issue AM with respect to any BankCard
except on the basis described in this Section 8.3 or on some other basis which
has been approved of in writing by LM.

(b) Definitions. For purposes hereof, a “Major Change” in relation to a AM
BankCard shall mean:

 

  (i) a reduction or elimination of the Award Amount;

 

  (ii) a reduction or elimination of the Activation Bonus required by
Section 8.1(d); or,

 

  (iii) the cancellation or withdrawal from the market of the AM BankCard.

(c) Major Changes to BankCard. The Bank may not make any Major Change in
relation to an AM BankCard without the prior written approval of LM, which LM
shall not unreasonably delay or withhold. LM may in its complete discretion
decline to approve a proposed Major Change in respect of which LM has previously
provided its approval within the 24 months preceding the date of receipt from
the Bank of the notice of such proposed Major Change.

(d) Notice. If at any time the Bank wishes to make any Major Change, it shall
provide LM with written notice of:

 

  (i) the details of the proposed Major Change, including a statement of the
business reason for the proposed Major Change, sufficient to enable LM to make
an assessment of the impact of the proposed Major Change on the AM Program;

 

  (ii) the details of the Bank’s plans for the communication of the proposed
Major Change; and

 

  (iii) the details of the Bank’s plans for the marketing of the AM BankCards
after implementation of the proposed Major Change.

(e) LM Approval. LM shall notify the Bank whether or not LM has approved the
proposed Major Change within 90 days after receipt from the Bank of the notice
of the proposed Major Change. If LM approves the Major Change or does not
respond to the Bank within such time limit, then the Bank shall be entitled to
implement the Major Change in accordance with the details thereof contained in
the notice. If within such time limit LM requests the Bank (i) to provide
additional details of the proposed Major Change or of the Bank’s plans in
respect thereof or (ii) to modify any aspect of the proposed Major Change or the
Bank’s plans in respect thereof, then LM shall notify the Bank whether or not LM
has approved the proposed Major Change within 30 days after receipt from the
Bank of the additional details requested by LM or details of the modifications
thereto proposed by the Bank.

 

- 24 -



--------------------------------------------------------------------------------

(f) Other Changes. The Bank shall give LM reasonable prior written notice of
every change that is not a Major Change to any feature associated with a
BankCard that relates to the AM Program.

8.4 Retail Services.

(a) Existing Retail Services Offers. Attached as Schedule 8.4(a) is a
description of all of the current Bank offers for Retail Services as of the
Effective Date.

(b) Definitions. For purposes hereof, a “Major Retail Change” in relation to a
Retail Service shall mean:

 

  (i) a reduction or elimination of the number of AM issued by the Bank shown
under the heading “Debit Cards” in Schedule 8.4(a);

 

  (ii) the elimination of any category shown under the heading “Additional
Product Multiplier Plan” in Schedule 8.4(a); or

 

  (iii) a reduction of the multiplier percentage for a category shown under the
heading “Additional Product Multiplier Plan” in Schedule 8.4(a);

 

  (iv) a reduction or elimination of the number of AM issued for any of the
following offers appearing under the heading “Business Banking” in Schedule
8.4(a): (A) each direct channel electronic bill payment, (B) each
service-chargeable pre-authorized direct debit/payment or credit, and (C) each
ABM deposit.

(c) Major Retail Changes. The Bank may not make any Major Retail Change without
the prior written approval of LM, which LM shall not unreasonably delay or
withhold. LM may in its complete discretion decline to approve a proposed Major
Retail Change in respect of which LM has previously provided its approval within
the 24 months preceding the date of receipt from the Bank of the notice of such
proposed Major Retail Change.

(d) Notice. If at any time the Bank wishes to make any Major Retail Change, it
shall provide LM with written notice of:

 

  (i) the details of the proposed Major Retail Change, including a statement of
the business reason for the proposed Major Retail Change, sufficient to enable
LM to make an assessment of the impact of the proposed Major Retail Change on
the AM Program;

 

  (ii) the details of the Bank’s plans for the communication of the proposed
Retail Major Change; and

 

  (iii) the details of the Bank’s plans for the marketing of the Retail Services
affected by the proposed Major Retail Change after implementation of the
proposed Major Retail Change.

 

- 25 -



--------------------------------------------------------------------------------

(e) LM Approval. LM shall notify the Bank whether or not LM has approved the
proposed Major Retail Change within 90 days after receipt from the Bank of the
notice of the proposed Major Retail Change. If LM approves the Major Retail
Change or does not respond to the Bank within such time limit, then the Bank
shall be entitled to implement the Major Retail Change in accordance with the
details thereof contained in the notice. If within such time limit LM requests
the Bank (i) to provide additional details of the proposed Major Retail Change
or of the Bank’s plans in respect thereof or (ii) to modify any aspect of the
proposed Major Retail Change e or the Bank’s plans in respect thereof, then LM
shall notify the Bank whether or not LM has approved the proposed Major Retail
Change within 30 days after receipt from the Bank of the additional details
requested by LM or details of the modifications thereto proposed by the Bank.

(f) Other Changes. The Bank shall give LM reasonable prior written notice of
every change that is not a Major Retail Change to any Retail Service that
relates to the AM Program.

8.5 Additional Bank Rights and Obligations.

(a) No Point Conversions. Without limiting the generality of Section 1.1, each
issuance of AM by a Bank Party shall be directly to the Collector as a result of
the provision of goods or services within the scope of a Category or as
otherwise expressly permitted hereby, and not, for example, as a result of the
conversion of points accumulated by the Collector with or through a Bank Party.

(b) Multi Award Programs. Notwithstanding Section 8.5(a), if at any time or from
time to time the Bank or any other Bank Party commences a multi-award program
whereby such Bank Party provides goods or services or any other award or value,
to Persons in connection with such Persons’ use or purchase of products or
services, the Bank may, subject to Section 1.1 and in addition to the offers it
is otherwise required to provide under this Agreement, offer AM as one of the
awards for redemption, but only if LM has first approved such inclusion,
including the offer under which the AM will be issued and only so long as AM are
still issued only in compliance with this Agreement (other than Section 8.5(a)
hereof). Notwithstanding the foregoing or anything else contained in this
Agreement, the Bank shall not offer AM as a redemption option under any points
conversion program which is promoted by reference to the fact that points earned
thereunder can be redeemed for flights on or with Air Canada.

(c) New Loyalty Programs. If at any time or from time to time the Bank or any of
its Affiliates develops or is presented with any ideas for a Competing Program
to operate within Canada, the Bank shall, subject to the following, give LM full
details of the proposed program structure and consumer rewards (which for
greater certainty, need not include actual costs) relating to such ideas and,
after such details have been given, the full opportunity of making a
presentation to the Bank no less than 30 days thereafter on how LM could
incorporate such idea into the AM Program or otherwise operate such Competing
Program for the benefit of the Bank. The Bank will, in good faith, hear and
consider any such presentation by LM but has no obligation to accept it. LM
recognizes that the Bank may, insofar as ideas presented by third parties, be
bound by confidentiality obligations regarding the disclosure of such ideas, and
the

 

- 26 -



--------------------------------------------------------------------------------

Bank need only disclose such information as it legally is entitled to disclose;
however, the Bank shall use its reasonable efforts to obtain the right to
disclose all such ideas to LM. In any event, not less than ninety days prior to
the commencement of its operation or participation in any such Competing
Program, the Bank shall notify LM of its intention to commence operation or
participation in such Competing Program and of full details concerning the
program structure and consumer rewards (which for greater certainty, need not
include actual costs) of such program.

(d) No Limits on Section 2.4. For greater certainty, this Section 8.5 is without
limitation of Section 2.4, and does not suggest any greater right on the part of
the Bank or any of its Affiliates to promote, enter into or participate in any
Competing Program.

8.6 Cancellation of BankCard AM.

(a) Cancellation of BankCard AM. At the direction of the Bank, LM shall cancel
BankCard AM previously issued by the Bank to a Collector who is the holder of
the AM BankCard and who is Not in Good Standing at the date of the direction.
When directing LM to cancel any BankCard AM, the Bank shall follow the
procedures agreed to by the parties from time to time. The Bank shall not direct
LM to cancel BankCard AM issued to Collectors who were Not in Good Standing
prior to the Effective Date.

(b) “Not in Good Standing”. For the purposes of this Section 8.6, a Collector
who is the holder of an AM BankCard who has a minimum payment that remains
unpaid for three or more billing periods or whose AM BankCard has been suspended
from further activity or has been cancelled is Not in Good Standing. The Bank
may at any time and from time to time change the definition of “Not in Good
Standing”. The Bank shall provide reasonable advance notice to LM of every such
change.

(c) Limits on Cancellation. LM shall not be required to cancel a number of
BankCard AM issued to a particular Collector that is greater than the number of
AM standing to the credit of the Collector’s AM Account at the date of receipt
by LM from the Bank of the direction to cancel, with the result that LM shall
not be required to reduce the total number of AM standing to the credit of the
Collector’s AM Account to less than zero.

(d) Restoration of Cancelled AM. The Bank shall re-issue all BankCard AM issued
to a Collector in connection with the use of an AM BankCard which the Bank has
directed LM to cancel if and when the Collector restores to good standing the AM
BankCard in accordance with such procedures and within such time as the Bank may
determine in its discretion. The Bank may at any time and from time to time
change such procedures and times. The Bank shall provide reasonable advance
notice to LM of every such change.

(e) Collector Communications. The Bank shall be responsible for all
communications with Collectors in respect of whom the Bank has directed LM to
cancel any BankCard AM, including all associated costs and expenses. The Bank
shall notify each such Collector of the cancellation of any BankCard AM
previously issued to such Collector at the time and in the manner agreed upon by
both parties. LM shall refer all Collector inquiries relating to the
cancellation of BankCard AM to the Bank using the messages agreed upon by both
parties. LM shall display the message agreed upon by both parties to identify
the cancellation of BankCard AM in the transaction detail of Collector summary
statements.

 

- 27 -



--------------------------------------------------------------------------------

(f) Financial Arrangements.

 

  (i) Upon the cancellation of each BankCard AM, to a maximum of 10,000,000
BankCard AM in a calendar year (subject, if the BankCard Term begins or ends
part way through a calendar year, to reduction in the same proportion as the
number of days in the Term in such year bears to 365) LM shall afford the Bank a
credit in the amount of 70% of the Issuance Fee in effect at the time the
BankCard AM is cancelled. LM shall not be required to afford the Bank a credit
in respect of the cancellation of AM from more than three monthly periods in any
calendar quarter.

 

  (ii) Upon the re-issuance of any BankCard AM previously cancelled by LM at the
direction of the Bank, the Bank will pay to LM, at the time specified in
Section 5.5 of the Agreement, the Issuance Fee in effect at the time the
BankCard AM is re-issued.

(g) Indemnity. The Bank shall indemnify LM in respect of all costs, charges and
expenses, including legal fees and amounts paid to settle an action or to
satisfy a judgment, reasonably incurred by LM in respect of any civil,
administrative or criminal action or proceeding to which LM is made a party by
reason of or pertaining to the cancellation of any BankCard AM.

ARTICLE 9

MARKETING

9.1 Definitions. For the purposes of Sections 9.2 and 9.3, expenditures by the
Bank on any advertisement that promotes the ability to collect AM in connection
with both Retail Services and AM BankCards shall be divided equally between the
RS Marketing Amount commitment and the BankCard Marketing Amount commitment.

9.2 BMO Retail Services Marketing Commitment.

(a) During each calendar year during the Retail Services Term, the Bank will, in
addition to and without limiting any of its other obligations hereunder, spend
an amount equal to at least the RS Marketing Amount at such time to actively
promote its participation as a Sponsor offering AM in respect of Retail
Services, including building awareness of the Bank as a Sponsor in respect of
Retail Services and the ability to collect AM at the Bank for Retail Services.
If the Retail Services Term ends before the expiry of any such calendar year,
the Bank will only be required to spend a portion of such RS Marketing Amount
equal to the portion of the calendar year in question up to and including the
date of termination of the Retail Services Term. Efforts by the Bank to promote
its participation as a Sponsor in respect of Retail Services shall, at a
minimum, include each of the following:

 

  (i) including a prominent reference to the participation of the Bank in the AM
Program (including the AM logo) on all statements and other similar
communications sent to Customers of Retail Services provided such statements or
other communications relate to goods or services for which such Customers have
earned AM, and on the BMO.com internet website operated by the Bank or any
successor or similar website hereafter operated by the Bank, but only on such
portions thereof which refer to any Retail Services in respect of which the Bank
is then issuing AM; (and without limiting Section 8.1, the Bank shall submit the
designs for such statements and communications to LM for review and approval
before production and publication);

 

- 28 -



--------------------------------------------------------------------------------

  (ii) placing AM decals on either a door or window (or if none, other prominent
location) of each physical location of the Bank and of any other Bank Party in
Canada from which any goods or services are offered in respect of which AM is
being issued, including all Bank retail branches (except to the extent that to
do so would breach the terms of any lease in respect of such facility in effect
on the date hereof), prominently displaying posters in each such location,
containing a prominent reference to the ability to earn AM, continuously
throughout the year and having AM brochures available in each such location
communicating ways to collect AM in respect of Retail Services for which the
Bank is then issuing AM, (without limiting Section 8.1, the Bank shall submit
the designs for such posters and brochures to LM for review and approval before
production and publication); and

 

  (iii) directing, through sales process design and training, all Bank staff
serving Customers for Retail Services to identify and use opportunities where it
would be appropriate to ask Customers if they are Collectors or otherwise
promote the Bank’s involvement of the AM Program or to communicate to such
Collectors the potential of earning AM through the Bank and encourage them to
sign up for relevant AM offers.

 

  (iv) Expenditures by the Bank will only count towards the RS Marketing Amount
required under this Section 9.2(a) to the extent such amounts are spent in bona
fide out-of-pocket payments by the Bank to third parties (which may include LM)
in each case or bona fide internal cross charges imposed by other portions of
the Bank or any other Bank Party at no more than market rates.

(b) Of the RS Marketing Amount to be spent each calendar year, (i) at least 90%
must be spent on advertisements, marketing or promotional materials targeted
directly at consumers and the balance can be used for other purposes
contemplated by Section 9.2(a) or this Section 9.2(b) which result, directly or
indirectly, in communications to consumers by the Bank regarding the AM Program,
and (ii) at least 10% must be paid to LM for participation in AM Marketing
Program initiatives that are primarily focused on the availability of AM for
Original Retail Services at the Bank or specific Original Retail Services at the
Bank for which AM may be earned.

 

- 29 -



--------------------------------------------------------------------------------

(c) If for any reason the Bank does not spend the full RS Marketing Amount as
contemplated by Section 9.2(a) in any calendar year (or portion thereof in the
case of any partial calendar year during the Retail Services Term), the Bank
will forthwith pay LM the difference between the RS Marketing Amount (or such
other amount) and the amount which was so spent by the Bank in respect of such
period. LM shall use the amount so paid by the Bank exclusively on promoting the
issuance of AM by the Bank in respect of Retail Services.

(d) The Bank will consult regularly with LM on the development of AM related
product initiatives and promotions and will involve LM on such matters to the
extent reasonably possible in the circumstances. LM shall work with the Bank on
such matters and attempt to provide advice on steps the Bank may take to improve
the effectiveness thereof.

(e) The Bank will, within 30 days following the end of each calendar quarter,
provide a detailed written report to LM as to the expenditures made by the Bank
during such quarter in connection with the matters referred to in this
Section 9.2 and the other steps taken by the Bank to comply with its obligations
under this Section 9.2, including the steps taken in connection with its
obligations under Section 9.2(a)(i), (ii) and (iii). Within 60 days after the
end of each calendar year, the Bank will provide LM with a summary of the
marketing expenditures of the Bank in the calendar year.

9.3 BMO BankCard Marketing Commitment. In each calendar year during the BankCard
Term, the Bank will, in addition to and without limitation of any of its other
obligations to LM, spend at least the BankCard Marketing Amount to promote the
AM BankCards. If the BankCard Term ends before the expiry of any such calendar
year, the Bank will only be required to spend a portion of the BankCard
Marketing Amount equal to the proportion of the calendar year in question up to
and including the date of termination of the BankCard Term. Of the BankCard
Marketing Amount to be spent each year (i) at least 90% must be spent in bona
fide out-of-pocket payments by the Bank to third parties (which may include LM)
at no more than market rates on the promotion of the retention and utilization
of the AM BankCards intended for use by consumers and the growth in the number
of cardholders thereof, and (ii) at least 10% must be paid to LM for
participation in AM Marketing Program initiatives that are primarily focused on
the promotion of the retention and utilization of the AM BankCards intended for
use by consumers. The Bank’s obligation to spend the BankCard Marketing Amount
will be additional to other marketing spending, and, without limitation, may not
be used to off-set expenditures in connection with other AIR MILES coalition
initiatives, including any expenditures required hereunder in connection with
Retail Services (including the amount required under Section 9.2(a)), or
coalition mailings participations. The Bank will meet and consult with LM at
least quarterly with respect to the implementation of the Bank’s spending
commitments pursuant to this Section. Within 60 days following the end of each
calendar year, the Bank will provide LM with a summary of the marketing
expenditures of the Bank in the calendar year. If for any reason, the Bank has
not spent at least the BankCard Marketing Amount during such calendar year (or
portion thereof in the case of any partial year during the BankCard Term) on
marketing activities designed to promote AM BankCards, then the Bank will
forthwith pay LM the difference between the BankCard Marketing Amount (or such
other amount) and the amount

 

- 30 -



--------------------------------------------------------------------------------

which has been so spent by the Bank during such calendar year, as shown in the
Bank’s summary, and LM shall spend the difference on marketing activities
designed to promote AM BankCards.

9.4 BankCard and Retail Services Marketing. For so long as this Agreement is in
effect, the Bank shall pay LM the Marketing Fee each year to be spent by LM on
marketing the AM Program generally. The Bank shall pay the Marketing Fee to LM
by no later than April 30 of each such year.

9.5 Advertising. Each of the Parties shall be free to advertise the AM Program,
subject to the provisions hereof, in any advertising media selected by it. All
advertising carried out under the AM Marketing Program in Quebec shall, to the
extent reasonably appropriate, be in English and French.

9.6 National Roll-Out. The Bank’s AM-based programs will be made available by it
throughout Canada and LM will provide appropriate support to enable AM Collector
enrolment throughout Canada as and from the Launch Date.

9.7 Marketing Advisory Board. The Bank shall be entitled to be a member of the
Marketing Advisory Board at all times during the Term. The purpose of the
Marketing Advisory Board shall be to provide advice on marketing initiatives and
to share ideas and experiences with respect to the AM Program.

9.8 LM Marketing Commitment.

(a) In each calendar year during the Term, LM will promote the Bank’s
participation in the AM Program continuously throughout the year in print and
electronic promotional materials distributed by LM to Collectors totalling at
least 33,000,000 impressions (subject, if the Term begins or ends part way
through a calendar year, to reduction in the same proportion as the number of
days in the Term in such year bears to 365); and, for the purposes of this
Agreement, each mention of the Bank, display of a Bank trade-mark and display of
an AM BankCard image shall count as one impression. Mentions and displays of a
type granted by LM to all Sponsors without charge, including without limitation
the printing of the Bank’s name in Collector statements and lists of Sponsors,
will not be counted as impressions.

(b) On or before the last Business Day in the month of October in each year
during the Term, LM shall deliver to the Bank a proposed calendar of publication
of the print and electronic materials to be distributed by LM to Collectors in
the following calendar year. At this time the Parties shall meet for the purpose
of reviewing the calendar and developing a program of marketing initiatives for
the Bank that will promote the Bank’s participation in the AM Program as
contemplated by this provision.

(c) LM and the Bank shall hold quarterly meetings on the first Business Day of
February, May, August and November in each year during the Term, beginning in
February, 2009 or on such other days as the Parties may agree, for the purpose
of developing a strategy for marketing BankCard and Retail Services to
Collectors. The Bank shall make every reasonable effort to ensure the attendance
of one or more representatives from each of the Bank’s Retail Services, BankCard
and Corporate Marketing divisions at every meeting.

 

- 31 -



--------------------------------------------------------------------------------

(d) As long as the Bank offers the New 1/$15 Flight Reward Benefit referred to
in Schedule 8.1(f), LM will make reasonable efforts to prominently display an
impression approved by the Bank:

 

  (i) on any printed Flight reward/redemption matrices that LM makes available
to Collectors; and

 

  (ii) in the special travel offers section (if any) of the AM Program website.

ARTICLE 10

OPERATIONS AND ADMINISTRATION

10.1 AM Accounts. LM shall maintain in its books and records, in respect of each
Customer that is a Collector, an AM Account in which LM shall record all credits
and debits of AM accruing in favour of or utilized by the Collector. Each Party
shall maintain all support and accounting systems and records and shall dedicate
sufficient management personnel and operating employees to fulfil its
obligations under this Article Ten.

10.2 Customer Credits.

(a) For each issuance by a Bank Party of AM to any Collector other than as
described in Section 10.2(b), the Bank shall forthwith notify LM of such
issuance, which notification shall include notification as to the Collector’s
name and Collector number, the number of AM issued and all such other details as
LM may reasonably require from time to time (such details to be communicated by
LM to the Bank as soon as practicable) and including, starting on
January 1, 2001 (or, in the case of offer code by individual product offer and
location code, by no later than December 31, 2001) for each Non-BankCard AM,
Sponsor code (by line of business), offer code (by individual product offer or
specific promotional bonus) and location code, except in each case to the extent
the provision of such information by the Bank would be illegal or violate any
agreements with customers to which the Bank is a party. LM shall credit such
Customer’s or employee’s AM Account with the notified number of AM. The Bank
represents and warrants to LM that, to the best of the Bank’s knowledge, the
provision of such information by the Bank to LM, including the separation of
chequing and savings account balance based AM earned, will not be illegal or
violate any such agreement. To the extent nonetheless, that the Bank determines
that it may only provide such information with the consent of a Collector, the
Bank will use all reasonable efforts to obtain such consent, consistent with its
approach generally to the obtaining of similar consents for other purposes from
its Customers. Nothing contained in this Section 10.2(a) shall (i) prohibit the
Bank from amending the terms of its agreements with its Customers from time to
time, even if to do so would create a restriction applicable to the provision of
information to LM that did not exist prior thereto, so long as any such
amendment by the Bank is made generally and not with a focus specifically
related to the provision of information to LM or information of the type which
would otherwise have been provided to LM, or (ii) require the Bank to provide
information to LM where provision of such information would be illegal. If at
any time or from time to time the Bank provides any information to LM in breach
of any law or any such agreement, the Bank will indemnify and

 

- 32 -



--------------------------------------------------------------------------------

save LM and its Representatives harmless from and against any and all Costs
suffered or incurred by them as a result of its receipt of such information in
violation of such law or agreement or otherwise in connection therewith.

(b) In connection with the issuance of AM to any Customer in connection with the
use of such Customer’s BankCards, the Bank will forthwith notify LM of such
issuance, which notification shall include notification as to the Customer’s
name and Collector number, the number of AM issued and all such other details as
LM may reasonably require from time to time (such details to be communicated by
LM to the Bank as soon as practicable) and including, starting on the Product
Launch Date, the offer code for the Award Amount associated with the Customer’s
BankCard. The Bank will also provide LM from time to time with the Collector
numbers of those Collectors who, in the determination of the Bank, are eligible
to obtain the New 1/$15 Flight Reward Benefit.

10.3 Collector Communications.

(a) LM will make available to the Bank at least six opportunities in each
calendar year to communicate to Collectors messages or offers regarding the
Bank’s participation in the AM Program, such as having inserts included in LM
statement mailings or having presence in a magazine or LM’s website. The form
and content of such communications shall be subject to LM’s sole discretion,
including requirements as to size, weight and format. LM may charge the Bank for
such communications provided that the rate is “cost effective” to the Bank. For
purposes hereof, a “cost effective” rate is a rate, which, based on LM’s
knowledge of the direct mail industry in Canada, is less than the rate a Person
would typically pay an independent arm’s length third party for comparable
communication vehicles in comparable circumstances, but in any event, LM need
not charge below its own costs. LM will ensure that at least 50% of Collectors
have reasonable means to access information with respect to their Collector
balance and transaction information when provided by LM.

(b) The Bank shall ensure that the AM brand name and trade-mark are used when
identifying AM on its BankCard statements.

10.4 Customer Service Lines. Each of the Bank and LM agrees that customer
services to be offered by it will be offered in at least English and French
(including telephone services/customer statements/Terms and Conditions, but not
necessarily other communications). LM shall maintain a customer service line for
redemptions and inquiries relating to the AM Program in general and to discuss
operational problems. The Bank shall maintain a customer service line for
Collectors to discuss questions relating to the Bank and, to the extent
inquiries relate to goods or services in respect of which the Bank offers AM,
its particular involvement in the AM Program.

10.5 Interfaces.

(a) The Bank and LM shall maintain electronic interfaces between each other
(including, if appropriate, a manual delivery system for tapes reasonably
acceptable to LM and the Bank) to accommodate recording, statementing and
redemption of AM and Collector set-up all as outlined in this Agreement and as
may be further required for the efficient functioning of

 

- 33 -



--------------------------------------------------------------------------------

the AM Program. Without limiting the generality of the foregoing, such
electronic interfaces and systems shall be such as to ensure the timely
recording of all credits, debits and transfers of AM to or from AM Accounts and
to accommodate the redemption of AM and the enrolment of Customers in the AM
Program.

(b) The Bank may not utilize any paper based means to issue or record the
issuance of AM except with LM’s prior approval, which approval shall not be
unreasonably withheld. The incremental costs occasioned by any such paper based
means shall be paid by the Bank unless such paper based means are used as a
result of LM’s inability to accept electronic interfaces provided all electronic
interfaces proposed or used by the Bank are not of an unusual sort and type. LM
will take such security precautions as it considers appropriate to protect the
value and integrity of all such paper based means approved by it. Each Party
shall bear its own information processing costs internal to its operations and
each shall co-operate as necessary to ensure that each Party’s systems are
compatible with the other’s system.

ARTICLE 11

INTELLECTUAL PROPERTY AND CONFIDENTIALITY

11.1 Trade Marks and Copyrights. The Parties acknowledge that they have entered
into such trade mark licence agreements and agreements with respect to the
protection of any copyright of either of the Bank or LM in any materials or
documents as are reasonably necessary in the judgement of each Party (acting
reasonably) including agreements relating to all trade marks of the Bank and LM
which are to be or have been licensed by the Bank to LM or by LM to the Bank and
any agreement as LM shall reasonably require in order to protect its copyright
in any enrolment kit to be distributed by LM to Customers, provided, however,
that (i) LM may require any Bank Affiliate in respect of whose activities the
Bank issues AM hereunder to sign a licence agreement substantially similar to
the licence agreement signed by the Bank, or to become Party to that licence
agreement, and (ii) LM may require the Bank and such Bank Affiliate to comply
with its trademark usage manual from time to time in effect. In addition, but
without limitation, the Bank may not use the name “Air Canada” or any variation
thereof or any other trade-marks or business styles of Air Canada in its
marketing or promotional materials relating to the AM Program, and the Bank
acknowledges that the Air Canada name will not appear on the same page as the
name of the Bank in any marketing or promotional materials produced by LM.

11.2 Data Ownership and Access. LM will have ownership of all data collected or
received by LM. LM will provide the Bank with access to its Collector data base
at pricing in accordance with Schedule 11.2, but in any event to be cost
effective to the Bank (within the meaning set out in Section 10.3). The Bank
will comply with the provisions of Schedule 11.2 in connection with any access
to information from LM’s Collector database. LM will not segregate or identify
in any LM database Customers participating in the AM Program (as opposed to
other Collectors) when providing such information to others. LM will not
disclose to anyone (other than a Bank Party) the names of those Collectors who
are Customers; provided that so long as LM is complying with paragraph (e) of
the Database Principles as in effect on July 1, 2001, it will not be in breach
of this Section 11.2. LM will not sell the AM Program customer list to any
Financial Institution in respect of any Category during the Term for so long as,
in the case of any Retail Services Category, the Retail Services Term has not
terminated, and in the case of the BankCard Category, the BankCard Term has not
terminated.

 

- 34 -



--------------------------------------------------------------------------------

11.3 Confidentiality.

(a) Each Party shall, and shall cause each of its Representatives to, hold in
confidence and not use in any manner whatsoever, other than as expressly
contemplated by this Agreement, any Confidential Information of the other Party.
Forthwith following the termination of this Agreement, each Party shall (and
shall cause each of its Representatives to) promptly, following a request
therefor from the other Party, return to the requesting Party, and/or destroy,
all copies of any tangible items (other than this Agreement), if any, which are
or which contain Confidential Information of the requesting Party, including any
summaries or analyses containing or analysing any such Confidential Information,
provided that if to destroy any such material would breach any applicable law,
the Party in question may return such material to the other Party, and if to
return such material would breach any applicable law, the Party shall retain
such material in confidence thereafter until such time as it may, under
applicable law, return and/or destroy same, at which time it will do so and
confirm having done so to the other Party.

(b) Notwithstanding the foregoing, neither Party shall be obligated in respect
of the disclosure of any Confidential Information where such disclosure is
required by Applicable Law. In such event, the Party so required to disclose
shall, as soon as possible in the circumstances, notify the other Party of such
requirement to disclose, so that the other Party may, if it wishes to, take
action to challenge such requirement. In addition, LM shall be entitled to
disclose the terms of this Agreement for financing purposes and the existence
and duration of this Agreement to potential Sponsors for the purposes of
obtaining greater participation in the Program, provided in each case that
Persons to whom disclosure is made agree to keep all matters so disclosed
confidential, and shall also be entitled to disclose the names and other
information regarding Customers to the extent it does so in compliance with
paragraph (e) of the Database Principles as in effect on July 1, 2001.

11.4 Reporting. In addition to any other reports required by this Agreement, LM
will provide the Bank with collector-level summary information to help the Bank
understand Collectors’ overall involvement with the AM Program and trending with
respect thereto. The objectives of the reporting are to:

 

  1. support the Bank’s measurement of the level of success of the Retail
Services program redesign; and

 

  2. provide information that will allow the Bank to initiate future adjustments
to the use of AM.

LM will work with the Bank to develop monthly and quarterly reports containing
the information required to support the above objectives. The content and format
of the reports will be prepared by LM and reviewed by the Bank to ensure that
the information provided satisfies the Bank’s objectives. The report content and
format will be completed and approved no later than 90 days from the date
hereof.

 

- 35 -



--------------------------------------------------------------------------------

ARTICLE 12

REPRESENTATIONS, WARRANTIES AND

MISCELLANEOUS OBLIGATIONS

12.1 Representations and Warranties. Each Party represents and warrants to the
other Party that it is duly subsisting under the laws of the jurisdiction of its
corporate governance, that it has power and capacity to execute and deliver this
Agreement and to perform its obligations hereunder, that all necessary action to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder have been taken, and that this Agreement constitutes a
legal, valid and binding obligation of the Party enforceable against it in
accordance with its terms. LM further represents that it is not a non-resident
of Canada for the purposes of the Income Tax Act (Canada), and agrees that until
termination of this Agreement, LM shall remain resident in Canada for such
purposes.

12.2 Other Commitments.

(a) Capitalized terms used in this Section 12.2 and not otherwise defined
herein, shall have the meanings ascribed to them in the Redemption Reserve
Agreement, unless otherwise provided herein. The “Redemption Reserve Agreement”
means the Amended and Restated Redemption Reserve Agreement dated December 31,
2001 between LM and RBC Dexia Investor Services Trust, as amended, supplemented,
restated or otherwise modified from time to time.

(b) LM will at all times during the Term retain a reserve for future redemption
liability in accordance with the terms of Schedule 12.2 and the Redemption
Reserve Agreement. LM shall maintain such reserves in one or more segregated
accounts (not to be co-mingled with other funds), in Canada. Such accounts are
or will be made subject to security interest in favour of the Trustee (or its
successors) as trustee for the benefit of Collectors. LM shall not grant, pledge
or otherwise create a security interest in favour of any third party in any of
the securities, cash or other assets in the Reserve Fund. If at any time LM
makes any material changes to the nature of such reserve arrangement, from the
manner in which it exists on December 31, 2007, it will promptly advise the Bank
thereof.

(c) The Parties agree that the Bank is required to comply with the rules of the
International MasterCard Association. Accordingly, if any of such rules change
after the date hereof such that the Bank would be precluded from performing any
particular obligation hereunder, the Parties shall negotiate in good faith so as
to incorporate herein those minimum amendments necessary to permit the Bank to
comply with such changes, provided that:

 

  (i) if the Parties are unable to agree on such changes within a reasonable
period in the circumstances or the changes to the International MasterCard
Association rules are such that the Bank’s obligations hereunder are altered in
LM’s discretion (acting reasonably), in a material respect, LM shall have the
right to terminate this Agreement upon 30 Business Days’ notice to the Bank; and

 

- 36 -



--------------------------------------------------------------------------------

  (ii) if the Parties are unable to agree on such changes within a reasonable
period in the circumstances or the changes to the International MasterCard
Association rules are such that the Bank’s obligations hereunder are increased
in a material respect, the Bank shall have the right to terminate this Agreement
upon 30 Business Days’ notice to LM.

12.3 Product Liability. The Bank agrees to indemnify LM and its Representatives
and hold them harmless from and against any and all Costs which they may suffer
or incur or be subject to and which may be caused by or arise, directly or
indirectly, by reason of or otherwise in connection with any goods or services
provided by the Bank or any of its Affiliates. Section 4.7 shall not apply to
this indemnity.

12.4 Entire Agreement. Except as provided in Section 12.11, this Agreement
(including the Annexes, Schedules and Exhibits hereto), together with any
documents or instruments required to be entered into hereunder, constitutes the
entire agreement between the Parties, and except as stated in this Agreement and
in such documents and instruments, contains all of the representations,
warranties and undertakings of the Parties. In particular, this Agreement
supersedes any confidentiality agreement, term sheet and any agreement providing
the Bank with exclusive negotiating rights, executed prior to the date hereof.
There are no oral representations, warranties or undertakings between the
Parties of any kind. This Agreement may not be amended or modified in any
respect except by written instrument signed by both Parties.

12.5 Nature of Relationship; Third Party Beneficiaries. The relationship between
LM, on the one hand, and the Bank and its Bank Affiliates, on the other, shall
be that of independent parties, and neither LM nor the Bank (nor any of its Bank
Affiliates), nor any of their respective Representatives or other agents,
contractors and employees, shall under any circumstances be, or be deemed to be,
partners of or joint venturers with one another. Neither Party nor their
respective Representatives or other agents, contractors and employees shall have
any right to enter into any contract or commitment in the name of the other, or
to incur an obligation, create any liability or bind the other in any respect
whatsoever. No other Person, including other Sponsors, may rely upon or enforce
any provision hereof, and in particular, but without limitation, none of the
rights accruing to any Party are held in trust for any other Person.

12.6 Rights Reserved. Title to the AM Program, the rights represented by AM and
all rights related thereto are reserved at all times to LM. LM’s title to such
rights is subject to the participation rights granted to the Bank hereunder
which include only the right to issue AM to Collectors upon the understanding
that the Collector’s sole right with respect to AM is to present AM to LM for
redemption as contemplated by the Terms and Conditions.

12.7 Notices. Any notice, certification or other communication required or
permitted to be given hereunder shall be in writing and shall be (i) delivered
personally or (ii) sent by prepaid courier service in either case to the address
set out opposite the signature of the Parties below. Any notice, certification
or other communication so given shall be deemed conclusively to have been given
and received only upon actual receipt. Any Party may change any particulars of
its address for notice by notice to the other in the manner aforesaid.

 

- 37 -



--------------------------------------------------------------------------------

12.8 Exclusion. LM shall have no liability to the Bank, any Bank Party or any
other Person whatsoever (including any Collector) for any loss, damage or
expense suffered or incurred, whether directly or indirectly, as a result of any
delay (other than inordinate delay) by LM in crediting AM to an AM Account, or
in effecting any redemption or transfer of AM.

12.9 Miscellaneous. This Agreement shall enure to the benefit of and be binding
upon the Parties and their respective successors and permitted assigns. Neither
Party may assign any of its rights or obligations hereunder without the prior
written consent of the other Party except that LM may assign any of its rights
hereunder for the purpose of financing. This Agreement shall be governed by and
construed in accordance with the laws of the Province of Ontario and the laws of
Canada applicable therein. The Parties acknowledge that it is the intention of
the Bank to issue AM under the AM Program from the province of Alberta. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original and all of which together shall constitute one and the
same agreement. Each Party shall be responsible for its own legal fees and other
expenses incurred in connection with the negotiation of this Agreement or the
performance of any of its obligations hereunder.

12.10 Public Announcements. Any public announcement regarding the Bank’s
involvement in the AM Program shall be subject to the Bank’s and LM’s prior
written approval.

12.11 Effectiveness of this Agreement. Except as provided below, this Agreement
is effective as of June 1, 2008, and the Original PPA, the 2003 PPA, and any
other agreements which may have been entered into between the Parties in
connection with the Original PPA and the 2003 PPA and which were not included or
referenced herein, are replaced in their entirety and superseded by this
Agreement, except that (i) all rights and obligations of the Parties under the
Original PPA for all matters up to and including December 31, 2000, remain in
effect in accordance with the terms of the Original PPA, unless stipulated to
the contrary in the 2003 PPA; (ii) all rights and obligations of the Parties
under the 2003 PPA for all matters up to and including such effective date,
remain in effect in accordance with the terms of the 2003 PPA, unless stipulated
to the contrary in this Agreement; (iii) the Canada.com Letter and the Data
Exchange Letter between the Parties dated November 16, 2001 (the “Data Exchange
Letter”) each remain in effect, subject to the matters set out below in this
Section 12.11, (iv) all rights and obligations of the Parties under the
trade-mark license agreements entered into by the Parties pursuant to
Section 11.1 of this Agreement and (v) any arrangements between the parties as
to the issuance of AM by other MasterCard issuers, such as HSBC Bank Canada,
shall continue in accordance with their terms. References in the Canada.com
Letter or the Data Exchange Letter to (x) sections of the Original PPA shall
refer to the corresponding section of this Agreement; (y) the term “Members”
shall refer to Collectors and (z) the term “Participants” shall refer to
Sponsors, and any AM issued pursuant to the Canada.com Letter shall constitute
BankCard AM. For greater certainty, but without limitation, all amounts owing
under the Original PPA and the 2003 PPA as of the date hereof will continue to
be owing in accordance with the terms of the Original PPA and the 2003 PPA,
respectively, unless stipulated to the contrary in this Agreement, and any
rights that the Parties may have in respect of any breach or failure to comply
under the Original PPA and the 2003 PPA at such time shall continue to be
effective.

 

- 38 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been executed by the Parties by their
authorized signing officers as of the date first above-mentioned.

 

LoyaltyOne, Inc.   LOYALTYONE, INC. Suite 600, 438 University Avenue      
Toronto, Ontario M5G 2L1   By:  

/s/ Bryan A. Pearson

    Name:   Bryan A. Pearson Attention:    President     Title:   President &
CEO       Alliance Data | LoyaltyOne   with a copy to:         By:  

/s/ Michael L. Kline

LoyaltyOne, Inc.   Name:   Michael L. Kline

Suite 600, 438 University Avenue

Toronto, Ontario M5G 2L1

  Title:  

SVP Legal Services and Secretary

Alliance Data | LoyaltyOne

      Attention:    General Counsel                 Bank of Montreal   BANK OF
MONTREAL Card & Retail Payment Services     3300 Bloor Street West   By:  

/s/ Michael Kitchen

12th Floor, West Tower   Name:   Michael Kitchen Toronto, Ontario   Title:  
SVP, Card & Retail Payment Services M8X 2X2     Attention:    Senior Vice
President     By:  

/s/ Maurice Hudon

Telecopy:    (416) 232-6112     Name:   Maurice Hudon     Title:   SGVP with a
copy to:         Bank of Montreal       Law Department       First Canadian
Place, 21st Floor       Toronto, Ontario M5X 1A1       Attention:    Deputy
General Counsel         Personal & Commercial Banking Canada      
Telecopy:    (416) 867-7191        

 

- 39 -